     Case 3:17-cv-00228-MMD-WGC Document 225 Filed 06/15/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                 ***
6      KEITH A. WARREN,                                 Case No. 3:17-cv-00228-MMD-WGC
7                              Plaintiff,                               ORDER
           v.
8      NEVADA DEPARTMENT OF
       CORRECTIONS, et al.,
9
                            Defendants.
10

11           Pro se Plaintiff Keith Warren filed a civil rights complaint under 42 U.S.C. § 1983.

12    (ECF No. 49.) Before the Court is the Report and Recommendation (“R&R” or

13    “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF No. 220),

14    recommending that Warren’s motion for a temporary restraining order (ECF No. 133) be

15    denied. Warren had until June 9, 2021, to file an objection. To date, no objection to the

16    R&R has been filed. For this reason, and as explained below, the Court adopts Judge

17    Cobb’s R&R and will deny Warren’s motion.

18           The Court “may accept, reject, or modify, in whole or in part, the findings or

19    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

20    fails to object to a magistrate judge’s recommendation, the Court is not required to

21    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

22    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

23    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

24    recommendations is required if, but only if, one or both parties file objections to the

25    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

26    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

27    clear error on the face of the record in order to accept the recommendation.”).

28    ///
     Case 3:17-cv-00228-MMD-WGC Document 225 Filed 06/15/21 Page 2 of 2



1            Because there is no objection, the Court need not conduct de novo review, and is

2     satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends that Warren’s

3     motion be denied because Warren has failed to address the likelihood of success on the

4     merits of his retaliation claims, and he has not established that he is likely to suffer

5     irreparable harm. (ECF No. 220 at 5-6.) The Court agrees with Judge Cobb and finds that

6     Warren has not met his burden in seeking injunctive relief. Having reviewed the R&R and

7     the record in this case, the Court will adopt the R&R in full.

8            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

9     220) is accepted and adopted in full.

10           It is further ordered that Plaintiff Keith Warren’s motion for a temporary restraining

11    order (ECF No. 133) is denied.

12           DATED THIS 15th Day of June 2021.

13

14
                                                 MIRANDA M. DU
15                                               CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
